DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2021 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract appears to be incomplete (see line 3, after “device to its.”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informalities:  On lines 1-2, after “electrical conductor”, and before “an onboard battery”, “connected to”, should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 recites the limitation “the passages” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the passages” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In an effort to promote compact prosecution, the examiner has interpreted claims 8 and 9 as depending from claim 10, thereby establishing proper antecedent basis for “the passages”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suska (U.S. Patent Number 4,412,711).
With regard to independent claim 1, Suska teaches a hinge mechanism (Figure 1) comprising: a pair of hinge pieces (Figure 1, elements 10 and 12), each of which comprises: one or more hinge knuckles (Figure 1, elements 16 and 18 and column 2, lines 35-36) that are 
With regard to dependent claim 16, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such a hinge wherein the pair of hinge pieces are hingedly disposable between an open and a closed position (inherent feature of a hinge), the hinge cavity and the passages of the pair of hinge pieces being obscured from external view both in the open position and the closed position (Abstract and column 5, lines 25-27).
With regard to dependent claim 17, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches 
With regard to dependent claim 18, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such a hinge wherein the conductor intersects the hinge axis within the hinge cavity (Figures 1 and 2).
With regard to dependent claim 19, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 18, and further teaches such a hinge wherein at least one of the hinge knuckles has a substantially cylindrical interior that at least partially defines the hinge cavity and that is substantially co-axial with the hinge axis (Figures 1 and 2).
With regard to dependent claim 20, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such a hinge wherein the conductor is an electrical conductor (column 3, line 14).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Number 10,852,562. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a hinge for an eyewear device and a hinge as detailed below.


U.S. Patent Number 10,852,562
Claim 2
An eyewear device comprising: a frame holding one or more optical elements; a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device; a hinge mechanism that hingedly couples the temple to the frame, permitting pivotal movement of the temple about a hinge axis to dispose the temple between a wearable position and a collapsed position, the hinge mechanism comprising: 
a plurality of hinge knuckles that are respectively connected to one of the frame and the temple and that are intermeshed, together to define a hinge cavity that is hidden from view and that is coincident with the hinge axis, the plurality of hinge knuckles including a pair of end knuckles located at opposite axial ends of the binge cavity, each end knuckle defining a respective substantially tubular bore co-axial with the hinge cavity; and a pair of hinge pins pivotally connecting together the intermeshed plurality of hinge knuckles, the pair of hinge pins being located in the pair of end knuckles such as to close off the opposite axial ends of the hinge cavity; and a conductor extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple respectively, the conductor passing through the hinge cavity.

An eyewear device comprising: a frame holding one or more optical elements; 
a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device; a hinge mechanism formed by a pair of complementary hinge formations located on end portions of the frame and the temple respectively, the hinge mechanism coupling that couples the temple to the frame to permit hinged movement about a hinge axis defined by the hinge mechanism between a wearable position and a collapsed position, wherein the hinge mechanism defines an internal hinge cavity that is hidden from external view and that coincides at least partially with the hinge axis, and wherein the end portions of the frame and the temple each defines a respective passage extending therethrough into communication with the hinge cavity, the passage through at least a first one of the end portions opening axially into the hinge cavity; and a conductor extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple respectively, the conductor extending axially into the hinge cavity through the passage of said first end portion, through the hinge cavity, and through the passage of the other one of the end portions.

Claim 6
The eyewear device of claim 1, wherein: the hinge formation of one of the end portions comprises a pair of tubular end knuckles that are co-axial with the hinge cavity and that are located at opposite axial ends of the hinge cavity; and wherein the hinge mechanism further comprises a pair of hinge pins pivotally connecting the complementary hinge formations, the pair of hinge pins being located in the pair of end knuckles such as close off opposite axial ends of the hinge cavity.

The eyewear device of claim 2, wherein the hinge mechanism is provided by a pair of hinge pieces incorporated in the frame and the temple respectively, each hinge piece comprising: a body portion attached to a corresponding one of the frame and the temple; and one or more of the plurality of hinge knuckles attached to the body portion, wherein each body portion defines a passage that extends therethrough, each passage being in communication with the hinge cavity, and wherein the conductor extends sequentially through the passage of one of the hinge pieces, through the hinge cavity, and through the passage of the other one of the hinge pieces.
Claim 1
An eyewear device comprising: a frame holding one or more optical elements; 
a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device; a hinge mechanism formed by a pair of complementary hinge formations located on end portions of the frame and the temple respectively, the hinge mechanism coupling that couples the temple to the frame to permit hinged movement about a hinge axis defined by the hinge mechanism between a wearable position and a collapsed position, wherein the hinge mechanism defines an internal hinge cavity that is hidden from external view and that coincides at least partially with the hinge axis, and wherein the end portions of the frame and the temple each defines a respective passage extending therethrough into communication with the hinge cavity, the passage through at least a first one of the end portions opening axially into the hinge cavity; and a conductor extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple respectively, the conductor extending axially into the hinge cavity through the passage of said first end portion, through the hinge cavity, and through the passage of the other one of the end portions.

Claim 15
A hinge mechanism comprising: a pair of hinge pieces, each of which comprises: one or more hinge knuckles that are intermeshed with and hingedly engaged with one or more complementary hinge knuckles of the other hinge piece, the engaged hinge knuckles together defining an internal hinge cavity that is hidden from external view and that is substantially co-axial with a hinge axis of the hinge mechanism, the intermeshed hinge knuckles including a pair of end knuckles located at opposite axial ends of the hinge cavity, and a body portion fixedly attached to the corresponding one or more hinge knuckles, the body portion defining a passage that extends therethrough and that is in communication with the hinge cavity; a pair of hinge pins pivotally connecting together the intermeshed hinge knuckles, the pair of hinge pins being located in the pair of end 

An eyewear device comprising: a frame holding one or more optical elements; 
a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device; a hinge mechanism formed by a pair of complementary hinge formations located on end portions of the frame and the temple respectively, the hinge mechanism coupling that couples the temple to the frame to permit hinged movement about a hinge axis defined by the hinge mechanism between a wearable position and a collapsed position, wherein the hinge mechanism defines an internal hinge cavity that is hidden from external view and that coincides at least partially with the hinge axis, and wherein the end portions of the frame and the temple each defines a respective passage extending therethrough into communication with the hinge cavity, the passage through at least a first one of the end portions opening axially into the hinge cavity; and a conductor extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple respectively, the conductor extending axially into the hinge cavity through the passage of said first end portion, through the hinge cavity, and through the passage of the other one of the end portions.

Claim 6
The eyewear device of claim 1, wherein: the hinge formation of one of the end portions comprises a pair of tubular end knuckles that are co-axial with the hinge cavity and that are located at opposite axial ends of the hinge cavity; and wherein the hinge mechanism further comprises a pair of hinge pins pivotally connecting the complementary hinge formations, the pair of hinge pins being located in the pair of end knuckles such as close off opposite axial ends of the hinge cavity.


Claims 4, 5, 12, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Number 10,852,562 in view of Jouard et al (U.S. Patent Publication 2019/0235274). 
With regard to dependent claim 4, although U.S. Patent Number 10,852,562 claims an eyewear device as outlined above, U.S. Patent Number 10,852,562 fails to claim such an eyewear device wherein the hinge cavity and the passages of the pair of hinge pieces are obscured from external view both in the wearable position and in the collapsed position.  In a related endeavor, Jouard et al teaches an eyewear device (page 1, paragraph [0002]) comprising: a frame holding one or more optical elements (page 2, paragraphs [0044] and [0045]); a temple 
With regard to dependent claim 5, although U.S. Patent Number 10,852,562 claims an eyewear device as outlined above, U.S. Patent Number 10,852,562 fails to claim such an eyewear device wherein each hinge piece is a metal component of one-piece construction.  In a related endeavor, Jouard et al teaches an eyewear device (page 1, paragraph [0002]) comprising: a frame holding one or more optical elements (page 2, paragraphs [0044] and [0045]); a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device (page 2, paragraph [0051] and Figure 1, element 6); a hinge mechanism that couples the temple to the frame to permit hinged movement between a wearable position and a collapsed position, the hinge mechanism defining an internal hinge cavity that is hidden from external view (page 2, paragraphs [0052]-[0055]); and a conductor (Figure 1, element 10) extending between the frame 
With regard to dependent claim 12, although U.S. Patent Number 10,852,562 claims an eyewear device as outlined above, U.S. Patent Number 10,852,562 fails to claim such eyewear wherein the electrical conductor is connected to an onboard battery.  In a related endeavor, Jouard et al teaches an eyewear device (page 1, paragraph [0002]) comprising: a frame holding one or more optical elements (page 2, paragraphs [0044] and [0045]); a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device (page 2, paragraph [0051] and Figure 1, element 6); a hinge mechanism that couples the temple to the frame to permit hinged movement between a wearable position and a collapsed position, the hinge mechanism defining an internal hinge cavity that is hidden from external view (page 2, paragraphs [0052]-[0055]); and a conductor (Figure 1, element 10) extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple, respectively, the conductor passing through the hinge cavity (page 3, paragraphs [0066] and [0075]), but fails to explicitly teach the conductor is [connected to] an onboard battery, but does teach eyewear comprising three electronic components, one located in the frame, one located in the temple and a conductor (page 3, paragraph [0064]) wherein one of routine skill in the art would recognize a battery to be an 
With regard to dependent claim 13, although U.S. Patent Number 10,852,562 claims an eyewear device as outlined above, U.S. Patent Number 10,852,562 fails to claim such an eyewear device wherein the conductor establishes a data connection across the hinge mechanism between electronic components in the frame and in the temple, respectively.  In a related endeavor, Jouard et al teaches an eyewear device (page 1, paragraph [0002]) comprising: a frame holding one or more optical elements (page 2, paragraphs [0044] and [0045]); a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device (page 2, paragraph [0051] and Figure 1, element 6); a hinge mechanism that couples the temple to the frame to permit hinged movement between a wearable position and a collapsed position, the hinge mechanism defining an internal hinge cavity that is hidden from external view (page 2, paragraphs [0052]-[0055]); and a conductor (Figure 1, element 10) extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple, respectively, the conductor passing through the hinge cavity (page 3, paragraphs [0066] and [0075]) wherein the conductor establishes a data connection across the hinge mechanism between electronic components in the frame and in the temple, respectively, (page 3, paragraph [0068], e.g. the transfer of information), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyewear, as claimed by U.S. Patent Number 10,852,562, with 
With regard to dependent claim 17, although U.S. Patent Number 10,852,562 claims an eyewear device as outlined above, U.S. Patent Number 10,852,562 fails to claim such an eyewear device wherein each hinge piece is a metal component of one-piece construction.  In a related endeavor, Jouard et al teaches a hinge mechanism that couples the temple to the frame to permit hinged movement between a wearable position and a collapsed position, the hinge mechanism defining an internal hinge cavity that is hidden from external view (page 2, paragraphs [0052]-[0055]); and a conductor (Figure 1, element 10) extending between the frame and the temple via the hinge mechanism to provide a conductive coupling between components incorporated in the frame and the temple respectively, the conductor passing through the hinge cavity (page 3, paragraphs [0066] and [0075]) wherein each hinge piece is a metal component of one-piece construction (page 3, paragraph [0076]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hinge, as claimed by U.S. Patent Number 10,852,562, with metal one-piece construction, as taught by Jouard et al, for aesthetic purposes.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Number 10,852,562 in view of Ashwood (U.S. Patent Number 9,740,023). 
With regard to dependent claim 14, although U.S. Patent Number 10,852,562 claims all of the claimed limitations of the instant invention as outlined above with respect to independent claim 2, U.S. Patent Number 10,852,562 fails to explicitly claim the conductor to be a thermal 

Allowable Subject Matter
Claims 6, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an eyewear device comprising: a frame holding one or more optical elements; a temple coupled to the frame for supporting the frame in position during wearing of the eyewear device; a hinge mechanism that hingedly couples the temple to the frame, permitting pivotal movement of the temple about a hinge axis to dispose the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
04 November 2021